Judgment of resentence, Supreme Court, New York County (Bernard Fried, J.), rendered October 3, 1994, convicting defendant, after a jury trial, of attempted burglary in the second degree, and resentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
There was reasonable suspicion to detain defendant pending the showup identification by the complainant where, within minutes of receiving a transmission of a burglary by an Hispanic man, in progress on the fifth floor of the building in question, the officer encountered defendant, as he descended the stairwell from the fifth floor, and, upon being questioned by the officer, defendant claimed to be visiting his wife’s friend but could not identify that person’s name, apartment number or the address of the building (see, People v Hernandez, 232 AD2d 181). Given the nature of the crime being investigated, the officer properly frisked defendant (People v Mack, 26 NY2d 311, 317, cert denied 400 US 960; People v Burks, 235 AD2d 373).
The court properly denied defendant’s request to discharge *155for cause a juror who made initial comments favorable toward police officers, where the entirety of his remarks revealed that he harbored no actual bias and was able to be impartial (People v Deploy as, 234 AD2d 147; People v Rivera, 223 AD2d 430, lv denied 88 NY2d 883). Concur—Sullivan, J. P., Milonas, Wallach and Mazzarelli, JJ.